Citation Nr: 1101222	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
service connection claim for a back disability. 


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.


This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) in Cleveland, Ohio (RO), which determined 
that new and material evidence had not been received to reopen a 
service connection claim for a back disability.

As will be discussed below, the Board herein reopens the service 
connection claim for a back disability.  The reopened claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a back disability 
was originally denied by the RO in August 1971; the Veteran was 
notified of the decision and his appellate rights, but he did not 
perfect an appeal of that decision.

2.  In August 1976, the RO determined that new and material 
evidence had not been received to reopen the service connection 
claim for a back disability; the Veteran was notified of the 
decision and his appellate rights, but he did not perfect an 
appeal of that decision.

3.  The additional evidence received since the August 1976 rating 
decision raises a reasonable possibility of substantiating the 
service connection claim for a back disability.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision that denied service 
connection claim for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  The August 1976 rating decision that determined that new and 
material evidence had not been received to reopen a service 
connection claim for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010).

3.  New and material evidence has been received to reopen the 
service connection claim for a back disability, the claim is 
therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's back disability 
claim and remands it for further development.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

To reopen a claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not 
have jurisdiction to consider [the previously- adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is 
neither required nor permitted to analyze the merits of a 
previously-disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  When determining whether a claim should be reopened, the 
credibility of the newly- submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, "new" evidence is defined as existing evidence 
not previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

The Veteran's service connection claim for a back disability was 
initially adjudicated by the RO in an August 1971 rating 
decision.  A November 1969 service treatment record showed a 
diagnosis of a back strain; it was noted that the Veteran was 
lifting a probe for refueling and was knocked down by the sea 
spray.  No treatment was indicated, other than light duty.  
Separation examination report showed no low back complaints, 
treatment, or diagnoses.  The RO denied the claim, indicating 
that, although the Veteran strained his back during service, he 
had no subsequent complaints and his separation examination 
report showed no evidence of a chronic back disability.  The 
Veteran did not appeal that decision and it therefore became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).  

Thereafter, in 1976, the Veteran sought to reopen his service 
connection claim for a back disability.  In July 1976, he 
underwent a VA examination of the spine, and although he 
complained of low back pain, there was no evidence of limitation 
of spine motion or abnormalities of the spine.  Therefore, the 
RO, in an August 1976 rating decision, determined that new and 
material evidence had not been received to reopen the claim.  In 
making this determination, the RO, in essence, found that none of 
the additional evidence showed that the Veteran had a chronic 
back disability which was incurred in service.  The Veteran also 
did not appeal the August 1976 rating decision, therefore it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2010).  

The Veteran's June 2007 claim to reopen is the subject of this 
appeal.  

Based on the procedural history noted above, the August 1976 
rating decision is the last final rating decision of record.  As 
the last final disallowance of the Veteran's service connection 
claim for a back disability was the August 1976 rating decision, 
the Board must now determine whether new and material evidence to 
reopen the claim has been received subsequent to the August 1976 
decision.

Evidence received following the issuance of the August 1976 final 
rating decision includes VA treatment records and additional 
argument.  Significantly, the additional evidence shows that the 
Veteran has been diagnosed with a low back disability.  In this 
regard, a magnetic resonance imaging (MRI) scan taken at the VA 
in March 2007 shows evidence of degenerative arthritis and 
degenerative disc disease of the lumbar spine for which he is 
receiving physical therapy and steroid epidural injections.  The 
Board notes that, at the time of the August 1976 rating decision, 
a chronic back disability had not been diagnosed.  The fact that 
the Veteran currently has a back disability relates to an 
unestablished fact necessary to substantiate the claim, as it 
raises the possibility that the current disability may be related 
to the in-service back strain.  38 C.F.R. § 3.156 (2010).  

Moreover, in an October 2009 statement, the Veteran indicated 
that he was seen at in the same month by a VA physician, who he 
identified, and who he reports indicated that his in-service back 
injury may have hastened his current lumbar spine disability.  In 
addition, the Veteran reports a continuity of back symptoms since 
service.  Presuming the statements credible for the purposes of 
reopening the claim only, they relate to an unestablished fact 
necessary to substantiate the claim, as they raises the 
possibility that the Veteran's current back disability may be 
related to the in-service back strain.  38 C.F.R. § 3.156 (2010).  
As such, the claim for a back disability is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened; to that extent, the appeal is granted.

REMAND

The Veteran indicates that he was seen on October 19, 2009, by a 
VA physician at the VA Community Based Outpatient Clinic in 
Painesville, Ohio.  See October 2009 statement.  The most recent 
VA treatment records associated with the claims folder are dated 
in March 2010; however the identified evidence is not of record.  
As such, the Board finds that, on remand, any outstanding VA 
treatment records should be obtained.  VA has constructive 
knowledge of documents generated by VA medical facilities even if 
the said records are not physically part of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Moreover, in light of the medical evidence of a current low back 
disability, the evidence of an in-service back strain, and the 
Veteran's assertions, the Board finds that a VA examination of 
the spine is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records concerning the Veteran's back and 
associate them with the claims folder.  
These records should include any notes 
pertinent to an October 19, 2009, visit at 
the Painesville Community-Based Outpatient 
Clinic.

2.  Thereafter, schedule the Veteran for an 
examination to determine the etiology 
and/or onset of any currently diagnosed 
back disability.  The claims folder should 
be made available and reviewed by the 
examiner.  Any indicated studies should be 
performed.

The examiner should note any back 
disability currently shown, and then for 
each disability shown provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's back disability is 
related to or had its onset in service.  In 
doing so, the examiner must specifically 
acknowledge and discuss the Veteran's 
report of a continuity of back symptoms 
since service.  

All findings and conclusions should be 
accompanied by complete rationale should be 
set forth in a legible report.

3.  Then readjudicate the issue of 
entitlement to service connection for a 
back disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


